Title: From Abigail Smith Adams to John Quincy Adams, 8 December 1811
From: Adams, Abigail Smith
To: Adams, John Quincy



My Dear Son.
Quincy December 8th 1811

I have the pleasure to acknowledg Your Letter of the 30th of June, brought by the Pilifix, Captain Welsh, after a passage of 95 days—being No 21—this compleats my list of Regular numbers, and yesterday I received your Letter of the 10 Sep’br by Captain Barker of the Leopard. No 24 there are two Missing originals, a press coppy of 23 came inclosed in No 24, but the Characters of the first page were So faint that I could only trace the effects of Some groans, better explaind in No 24—
I do most Sincerely congratulate you upon the Birth of your Daughter, as I have already, her Mother in a Letter which I Sent to the Secretary of State to forward by way of France. that letter contained Heart rending intelligence for her. I wish the Family had not requested me to have been the Channel of conveyance.
I have lost the number of my Letters Such have been the afflictions of the past Season, that my mind at times been lost to itself. I wrote you a Letter in Sep’br informing you of the dangerous Sickness of my dearly beloved Sister Cranch, and of the little prospect I had of her Recovery. In october I wrote you again, acquainting You of the death both of your uncle and Aunt, and with the most distressing intelligence for my Dear Daughter, the Death of her Mother and Brother in Law, poor Carolines Husband, both of a Billious typhus fever, after ten Days Sickness—at the Same time I wrote you of the Amputation of your Sister Smiths Breast for a Cancer: and of mrs S Adams’s bursting a Blood vessel in her Stomack  by which her Life was for a long time near three Months in danger. about the Same time Your Father received a wound in one of his Legs which became So Serious as to oblige him to keep it up for two Months and have it daily attended by a Surgeon
admitst this complicated Scene of distress, grief and Sorrow, I am alive to relate it—Spared Sustained, Supported beyond what I could conceive—yet my Heart has bled at every pore.—
Neither the Morals of Epictetus, or the Stoick Phylosophy of the Ancients could avail to allay the lament of Grief, excited by Such a Succession of Distress, the only balm to heal the wounded Bosom, is to be found in the Christian Religion, which teaches us Submission, and Resignation, to the All wise all Mercifull Sovereign of the universe; and in the belief that
“Amidst the various Scenes of ill
Each Stroke Some kind design fulfils
And Shall I murmur at my God
Where Sovereign Love directs the rod?”
I have already written to you, and to my dear afflicted Daughter, So minutely respecting these events, that I did not design when I took my pen, to dwell upon them again, but the full heart loves to pour out its Sorrows into that Bosom where it is conscious of meeting with Sympathy.
“Tho Friendship can a soothing balm impart
Tis Heaven alone can heal the mourners Heart”
The Death of the Dear Gaurdians of your sons—led me to contemplate what was best to be done with them. I had them with me some time before their Aunts Death, and it was concluded upon, both by your Father and by me, that the Accademy at Atkinson, and mr Peabodys Family was the best place under present circumstances to which we could Send them. your Brothers new engagements as Counsellor and Judge, calld him so much from home, that it was impossible for him to attend to them. At mr Whitneys School George had too much leisure, too many days in a week without any School, and John had left his female School, and attended the Second School, which was much more regular, but not a Grammer School. about the last of Novbr I got them both fixed for the Winter; and Sent them with Thomas Norten to Atkinson. mr Peabody having kindly offerd him a quarter’s Board judge Cranch had Sent two of his sons there from washington, So that they will dwell amongst their Kindred. There they will have steady and constant Study, Regular habits, and good examples, as well as precepts; and all the kindness and attention renewed, which they experienced in the Family of their uncle and Aunt Cranch. I have received Letters from them Since they went. they appear to be quite content. I Shall be in the constant habit of hearing from them and of Supplying them with whatever they may want. Your Brother has Chosen that I Should purchase all their cloathing for them, which I have done ever since you went away, and I believe the amount will not exceed 25 dollars a peice annually for them, Shoes excepted which their Aunt attended to, and Some Small matters beside. I have delivered to your Brother my memorandum which he has charged to you—
I have had So much to affect my heart, and occupy my mind the Summer, that I have not touched upon political Subjects, altho their is food enough to glut the multitude. upon one Subject I will Say, that as it was wholy impracticable for you to return to America, and in your oppion to accept the office assignd you. I was very well Satisfied with mr Smiths refusing the Mission offerd him, altho I cannot approve his appeal to the publick. it is before them, and they must Judge—my own oppinion is, that mr Smiths Character would have Shone brighter by Silence. Mr Madisons has not sufferd either at home or abroad in concequence of it with candid inquiries after truth—with Respect to yourself—both your Father and I acquiese  in your determination. We give up our wish, and are satisfied with your reasons.
Your Friend however whom you wished to hold the office, is not the person appointed. Mr Storey of Salem is the Man. you know him. he Stands high in public estimation, Sustains a fair candid and honorable Character. Mr Duval Late Comptroler of the Treasury is appointed in the place of Judge chase, and Richard Rush Comptroler—
That I wish to See you again I need not repeat, that you would enjoy peace and quiet here, is more than I can promise—I do not believe you would, but you could buffet the winds, and the Storms as your Father as done before you. I would not wish you to be of So little concequence, as to Sleep upon your oars. the vessel requires able Mariners—and perhaps never more, than at the present Crisis—
I Suppose You know that the Horace was captured and carried into Gottenburgh—I hope she will not be condemnd
Your Father and Brother received Some Letters from you yesterday, dated last May; opened by our good Friends the British. they came I believe by the Laurel carried into Halifax and from thence Sent to Boston. Should this Share the Same fate, I hope; the officer who ever he may be, will Send it to the place of its destination, when he finds that there is not any thing in it, respecting either his Sovereign or his Government, but if he has got hold of it, I shall close with this observation that I regret the calamity of his Sovereign, and wish only for Justice from his Nation—
Present my Love to my Daughter and to Kitty I am with them, a mourner, and a sympathizer in their Sorrows. how preferable their Situation to poor Carolines—I have had Letters from her, and have seen Some to others. would it were in my power to afford releif—her Sweet Babe She Says is all her consolation. Mrs Boyd and Pope I heard from last week—the fever leaves them in a weak State. mrs Boyd is confind yet to her Room—I fear never to leave it—but do not disclose all to your wife. I fear it will be too much for her.
Your Sister is recovering fast, but time only must can be expected to restore after Such an opperation—Your Father has quite Recoverd—Your Brother and Family are well. he is just Sitting out to the Courts—
I am my dear Son most / affectionatly Your Mother
A—Mr John Greenleaf and Family have removed into the House occupied by your uncle and Aunt formerly—So that it does not appear So desolate as it would have done if any other person had taken it. our good Friend dr Tufts is Still left to us.
